Citation Nr: 0300168	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 
10, 2000, for the award of a 60 percent evaluation for 
service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to an effective date earlier than January 
10, 2000, for the grant of service connection for post-
traumatic headaches, as residuals of a concussion.

3.  Entitlement to an effective date earlier than January 
10, 2000, for the grant of service connection for 
residuals of frostbite of the right and left feet.

4.  The propriety of the initial 10 percent evaluation 
assigned for post-traumatic headaches, as residuals of a 
concussion.

5.  The propriety of the initial 10 percent evaluation 
assigned for residuals of frostbite of the right foot.

6.  The propriety of the initial 10 percent evaluation 
assigned for residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to July 
1954.

This appeal originates from an August 2001 rating decision 
that granted service connection for post-traumatic 
headaches, as residuals of concussion, as well as 
frostbite of the right and left feet, and assigned each 
disability a 10 percent evaluation, effective January 10, 
2000.  In addition, the RO increased the evaluation for 
the veteran's service-connected back disability from 20 to 
60 percent disabling, effective January 10, 2000.  The 
appellant was notified of the rating decision in August 
2001.  He submitted a notice of disagreement with the 
decision in August 2001, and statements of the case were 
issued in January 2002 and February 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in March 2002.

Also in the August 2001 decision, the RO granted special 
monthly compensation benefits based on being housebound.  
The Board will not further address this issue since the 
grant of the claim for special monthly compensation 
benefits represents a full grant of the benefits being 
sought.  The issue of an increased evaluation for the 
veteran's back disability will also not be further 
addressed despite the veteran's initial disagreement of 
the 60 percent evaluation.  This is based on the veteran's 
substantive appeal in March 2002 wherein he said that the 
60 percent evaluation was "fine" and that he was not 
seeking an increase for this disability. 


FINDINGS OF FACT

1.  The medical evidence is in relative equipoise on the 
question of whether the veteran met the 60 percent 
evaluation for his service-connected degenerative disc 
disease of the lumbar spine on October 27, 1999.

2.  The petition to reopen the claim for service 
connection for residuals of a concussion was received on 
January 10, 2000; there is no claim prior to that date 
pursuant to which the benefits sought could have been 
granted.

3.  A petition to reopen the claim for service connection 
for residuals of frostbite of the right and left feet was 
received on January 10, 2000, and there is no claim prior 
to that date pursuant to which the benefits sought could 
have been granted.

4.  Since the effective date of the grant of service 
connection on January 10, 2000, for post-traumatic 
headaches, as residuals of a concussion, the headaches 
have been purely subjective in nature, with no diagnosis 
of multi-infarct dementia.   

5.  Since the effective date of the grant of service 
connection on January 10, 2000, for residuals of frostbite 
of the right foot, the residuals consist of pain, tingling 
and coldness, hyperpathia, and decreased vibratory 
sensation at the great toes; there is no medical evidence 
of tissue loss, nail abnormalities, color changes, 
hyperhidrosis or x-ray abnormalities.

6.  Since the effective date of the grant of service 
connection on January 10, 2000, for residuals of frostbite 
of the left foot, the residuals consist of pain, tingling 
and coldness, hyperpathia, and decreased vibratory 
sensation at the great toes; there is no medical evidence 
of tissue loss, nail abnormalities, color changes, 
hyperhidrosis or x-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an earlier 
effective date of October 27, 1999, for the award of a 60 
percent evaluation for the veteran's service-connected 
degenerative disc disease of the lumbar spine have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.157(b), 3.400, 4.71a, Diagnostic Code 5293 
(2002).

2.  The criteria for the assignment of an effective date 
earlier than January 10, 2000, for the award of disability 
compensation benefits for post-traumatic headaches, as 
residuals of concussion, have not been met.  38 U.S.C.A. 
§§ 5108, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.155, 3.156, 3.400, 20.1103 (2002).

3.  The criteria for the assignment of an effective date 
earlier than January 10, 2000, for the award of disability 
compensation benefits for residuals of frostbite of the 
right and left feet have not been met.  38 U.S.C.A. 
§§ 5108, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.155, 3.156, 3.400, 20.1103 (2002).

4.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic headaches, as residuals of 
concussion, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8045 (2002).

5.  The criteria for an initial 20 percent evaluation for 
residuals of frostbite of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2002).

6.  The criteria for an initial 20 percent evaluation for 
residuals of frostbite of the left foot have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision on 
each of the claims on appeal has been accomplished.

Through the February 2002 statements of the case, the 
veteran has been notified of the law and regulations 
governing entitlement to the benefits he seeks, the 
evidence which would substantiate his claims, and the 
evidence which has been considered in connection with his 
appeal.  Also, in the February 2002 statement of the case, 
the RO specifically informed the veteran of the VCAA and 
VA's duty to assist under the new law.  Thus, the Board 
finds that the veteran has received sufficient notice of 
the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  
Specifically, the veteran's VA treatment records have been 
obtained and attempts have been made to obtain the 
veteran's private medical records that have been 
identified.  In addition, the veteran was afforded VA 
examinations, the most recent of which were performed in 
June and July 2001.  The Board notes that there is no 
indication that there is any existing pertinent evidence 
that is necessary for a fair adjudication of any of the 
claims on appeal.  

Under these circumstances, the Board finds that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claims are ready to be considered on the 
merits.


II.  Earlier Effective Date Claims

A.  Back Disability

The veteran asserts that he should be given an effective 
date for his 60 percent evaluation for his service-
connected back disability earlier than January 10, 2000, 
which is the date that he filed a claim for an increased 
evaluation.

The regulation governing the assignment of an effective 
date for an award of increased compensation is contained 
in 38 C.F.R. § 3.400(o)(2) (2002), which provides:

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
if claim is received within one year from such date 
otherwise; the effective date will be the date of VA 
receipt of the claim.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp.) (to the same effect).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to 
examination or treatment of a disability for which 
service-connection has previously been established or when 
a claim specifying the benefit sought is received within 
one year from the date of such examination, treatment or 
hospital admission.  38 C.F.R. § 3.157(b)(1) (2002).

In the instant case case, the veteran's back disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
for intervertebral disc syndrome.  Under this diagnostic 
code, a 60 percent evaluation is assigned for pronounced 
impairment, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief.

At the time the RO assigned the veteran a 60 percent 
rating under Diagnostic Code 5293 in August 2001, it did 
so based in large part on findings from a July 2001 VA 
examination report.  Despite the VA examiner's overall 
impression in July 2001 that the veteran had moderate 
disability of his back, the RO determined that he met the 
criteria for a 60 percent rating for pronounced 
impairment.  This was based on notations that the veteran 
experienced "intolerable" back pain and described burning 
in his legs.  In addition, the veteran reported a recent 
exacerbation that lasted two weeks, and said he had had 
exacerbations at least 20 days out of 30 where his 
symptoms were greater.  Findings included a slow and 
antalgic gait, stiff legs and use of a cane.  Range of 
motions findings revealed that there was limitation of 
motion.  Other findings included moderate muscle spasm and 
absent ankle jerk.

In this case, the veteran does not contend, and the 
evidence does not in any way suggest, that there was any 
pending claim for an increased rating for his service-
connected lumbar spine disability prior to January 10, 
2000.  The question thus becomes whether the veteran met 
the criteria for a 60 percent evaluation for his back 
disability at any time during the year preceding his 
January 10, 2000, claim for an increase.  After carefully 
considering the pertinent evidence, the Board finds the 
evidence is in relative equipoise on this question.  

Evidence that does not support the criteria for a 60 
percent evaluation during the year preceding January 10, 
2000, includes a May 1999 magnetic imaging report showing 
advanced degenerative disc disease, but no focal 
herniation.  The evidence also includes an October 27, 
1999, VA examination report showing that the veteran had 
painless limitation of motion in the slight to moderate 
range.  Deep tendon reflexes were +2 at the left knee jerk 
and bilateral ankle jerk, +1 at the right knee jerk.  
Sensory examination of the lower examination was normal.  
There was no weakness of either extensor hallucis longus.  
Straight leg raising responded with complaint of low back 
pain at 90 degrees bilaterally and hamstring tightness.  
Strength in both lower extremities was 4.5/5.  In short, 
these findings do not support the criteria under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome.  That is, there was no demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc.  

The Board notes, nonetheless, that some of the very same 
findings from the June 2001 examination that the RO relied 
upon in August 2001 to support a 60 percent evaluation 
were also present at the October 27, 1999, VA orthopedic 
examination.  Such findings included an antalgic gait, use 
of a cane, advanced degenerative disc disease, low back 
pain and limitation of motion.  This puts the evidence in 
relative equipoise on whether the criteria for a 60 
percent evaluation under Diagnostic Code 5293 were met as 
of October 27, 1999.  In light of this, and affording the 
veteran benefit of the doubt in on this question, the 
Board finds that the criteria for an earlier effective 
date of October 27, 1999, for the award of the 60 percent 
evaluation for service-connected degenerative disc disease 
of the lumbar spine, are met.  See 38 U.S.C.A. §§ 1114, 
5107(b), 5110; 38 C.F.R. §§ 3.352, 3.400, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  It is also 
pertinent to note that the examination report can also be 
considered an informal claim for compensation benefits 
that was filed prior to the January 2000 formal claim.  
38 C.F.R. § 3.157(b).  However, since the date of this 
informal claim is the same date that the Board can 
reasonably conclude that it first became factually 
ascertainable that the veteran met the criteria for a 60 
percent rating under Diagnostic Code 5293, there can be no 
earlier effective date.  

As a final note, the Board points out that in September 
1999, the veteran's private physician submitted a letter 
to the RO stating that he had been treating the veteran 
since 1978 and that the veteran has had chronic 
significant back problems as long as he could remember.  
Although this statement reflects the longstanding nature 
of the veteran's back problems, it does not contain any 
findings that could support the criteria for a 60 percent 
rating earlier than October 27, 1999.

B.  Headaches & Residuals of Frostbite of the Feet

The law governing the assignment of an effective date for 
an award of disability compensation provides that the 
effective date shall be the day following the date of 
separation from active service if application therefore is 
received within one year from the date of separation.  
38 U.S.C.A. §§ 5110(a),(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(b)(2) (2002).  Otherwise, in cases where 
the application is not filed more than one year from 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever 
is later.  Id.  However, where a claim has been finally 
disallowed and reopened, the effective date will be the 
date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.156, 3.400(r), 20.1100 
(2002).

Any communication from or action by a veteran indicating 
an intent to apply for a benefit under laws administered 
by VA may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2002).  When determining the effective date of 
an award of compensation benefits, the Board is required 
to review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In the instant case, the RO assigned January 10, 2000, as 
the effective date of the award of disability compensation 
for the veteran's service-connected headaches, as 
residuals of a concussion, and residuals of frostbite, 
since it is the date of receipt of the veteran's 
application to reopen these claims.  [The Board notes 
parenthetically that following the veteran's January 2000 
application to reopen these claims, in November 2000, the 
RO denied the application, finding that no new and 
material evidence had been submitted.  However, in a 
decision by the Decision Review Officer in August 2001 
(which is the subject of the present appeal), the RO 
reopened and granted these claims, assigning January 10, 
2000, as the effective date.]  Since the effective date 
for the veteran's service-connected headaches, as 
residuals of concussion, and residuals of frostbite can be 
no earlier than the date of receipt of the petition to 
reopen the claim for service connection, January 10, 2000, 
is the proper effective date.  See 38 C.F.R. § 3.400.

The Board points out there is no evidence of any pending 
petition to reopen the claim for service connection 
received prior to January 10, 2000.  The provisions of 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) refer to the 
date an "application" is received. 'Application' is not 
defined in the statute.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination or 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Prior to the January 2000 application, the last 
application the veteran filed to reopen a claim for 
service connection for residuals of a concussion was in 
February 1995.  This application was denied by the RO in 
June 1995.  The last application that the veteran filed to 
reopen a clam for service connection for residuals of 
frostbite was in February 1997.  This application was 
denied by the RO in November 1997.  As the veteran did not 
appeal either denial, each denial became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
201103 (2002).  As the claims upon which those denials 
were based were finally resolved, no earlier effective 
date can be assigned on the basis of either claim.  
Moreover, the record is devoid of any document filed 
between these date of final resolution of these claims and 
the January 10, 2000, application to reopen, that can be 
construed as any earlier received application to reopen 
either claim.  Hence, for effective date purposes, January 
10 2000, remains the date of claim for each petition to 
reopen.

The Board also points out that, although it has been 
established that the veteran has service-connected 
headaches and residuals of frostbite, based primarily on a 
July 2001 VA examination report, the Board is constrained 
by the law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  Thus, even if medical knowledge and a 
retrospective review of the veteran's records show 
affirmatively that the veteran has had residuals of 
frostbite and headaches all along due to service, for the 
reasons already enunciated, the award of disability 
compensation may not be made effective any earlier than 
the receipt of the veteran's petitions to reopen the 
claims for service connection-January 10, 2000.  As such, 
and notwithstanding the veteran's assertions, there simply 
is no legal basis for assignment of any earlier effective 
date either for the grant of service connection for 
headaches, as residuals of a concussion, or the grant of 
service connection for residuals of frostbite of the feet.  
The Board emphasizes that the law and regulations 
governing effective dates are very specific and the Board 
is bound by them.   

For all the reasons expressed above, the Board finds that 
the claims for an effective date earlier than January 10, 
2000, for the awards of service connection for post-
traumatic headaches, as residuals of a concussion, and for 
residuals of frostbite of the feet must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable to 
these claims.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.

III.  Claims for Higher Initial Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
in the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time 
a disability is service connected.  Where entitlement to 
compensation already has been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the questions for consideration involve 
the propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of 
service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  


A.  Headaches

The veteran's service-connected post-traumatic headaches 
are a residual of a concussion he sustained in service.  
He described these headaches in a July 2001 statement as 
being painful and sometimes lasting for days.  He also 
said that the headaches disrupted his sleep.

During a June 2001 VA examination, the veteran said that 
the headaches occurred daily either being "vice-like", but 
usually throbbing, sometimes associated with seeing 
flashing lights and nausea, but no real nemesis.  There 
were no neurologic symptoms associated with the headaches 
apart from the flashing lights.  The headaches sometimes 
lasted for hours.  The veteran took four tablets of 
Butalbital a day.  Findings on examination revealed no 
neurologic abnormalities, and cognitive abilities were 
normal for the veteran's age.  The veteran was diagnosed 
as having post-traumatic headaches directly related to a 
concussion from head injury, probably with a current 
component of rebound headache.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which is 
the applicable code here for brain disease due to trauma, 
purely neurological disability, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g. 8045-8207).  For purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized 
as symptomatic of brain trauma, will be rated 10 percent 
and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.  

In this case, however, post-traumatic headaches are the 
only symptoms recognized as a residual of the veteran's 
in-service concussion.  Moreover, this residual is purely 
subjective in nature as defined above, and there has been 
no diagnosis of multi-infarct dementia associated with 
brain trauma in the veteran's record.  As such, there is 
no basis for assignment of a schedular rating in excess of 
10 percent for the veteran's headaches at any stage since 
the effective date of the grant of service connection.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  
Additionally, however, there is no showing that, at any 
stage since the effective date of the grant of service 
connection, the veteran's headaches have reflected so 
exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated 
in the assigned ratings).  Moreover, the condition is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the 10 percent rating for headaches, as residuals of a 
concussion, is consistent with the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for "staged rating" 
of that disability.  See Fenderson, 12 Vet. App. at 126. 

Accordingly, the claim for an initial rating greater than 
10 percent for post-traumatic headaches, as residuals of a 
concussion, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claim for an 
increased evaluation, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-57. 

B.  Residuals of Frostbite

Under the present criteria for rating residuals of cold 
injury (see 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2002)), a 10 percent evaluation is warranted for cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity.  For a 20 percent evaluation, there must 
be arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  Note (2) to Diagnostic Code 7122 states 
that each affected part is to be evaluated separately and 
the ratings combined in accordance with 38 C.F.R. § 4.25 
and § 4.26.  

On file is a December 1999 private medical record from a 
neurosurgeon who relayed the veteran's complaints of 
burning in his legs, but assessed these complaints in 
terms of his back disability.  He added that it may be 
helpful to obtain EMG and nerve conduction velocity 
studies in the veteran's lower extremities so as to get a 
better ideas of the type of changes in their distribution.  
Results of a VA neurologic examination in June 2000 also 
pertain only to the veteran's back disability.  

In short, the only medical evidence pertinent to this 
appeal is a June 2001 VA examination report in which the 
examiner addressed residuals of a cold injury.  At this 
examination, the veteran said that ever since his return 
from Korea he experienced tingling and coldness in his 
feet for which he took Gabapentin.  Findings revealed 
hyperpathia (abnormally exaggerated subjective response to 
painful stimuli) in the feet with absent ankle jerk, 
decreased vibratory sensation at the great toes which was 
moderate, and no loss of strength.  There were no other 
neurologic abnormalities.  The examiner gave an impression 
that the veteran had sequelae of frostbite, that is, 
hyperpathia and pain, which were neuropathic symptoms.  X-
rays revealed no significant radiographic abnormality of 
the feet.

In light of the findings above and the criteria under 
Diagnostic Code 7122, the Board finds that the evidence 
supports the assignment of a 20 percent rating, since the 
effective date of the grant of service , for residuals of 
frostbite affecting the right foot, as well as a 20 
percent rating, since the effective date of the grant of 
service connection, for residuals of frostbite affecting 
the left feet.  In addition to residual pain, the 
veteran's report of tingling and numbness, and a finding 
of hyperpathia in both the right and left feet, the 
veteran was also found at the June 2001 examination to 
have decreased vibratory sensation in the great toes.  
This finding satisfies the criterion under Diagnostic Code 
7122 for decreased vibratory sensation and thus satisfies 
the criteria for a 20 percent evaluation for each foot.  
Inasmuch as the increased, 20 percent, evaluations 
represent the greatest degree of disability shown since 
the effective date of the grant of service connection, 
there is no basis for "staged rating" for either foot.  
See Fenderson, 12 Vet. App. at 126.

The Board notes, however, that a rating higher than 20 
percent for either foot is not warranted at any stage 
since the effective date of the grant of service 
connection.  There is no evidence that any other of the 
criteria under 7122 has been satisfied-that is, the June 
2001 examination revealed no other neurologic 
abnormalities of either foot, including tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or x-ray 
abnormalities, one of which is required for a 30 percent 
evaluation.  Furthermore, there is no indication that the 
disability affecting either foot has been exceptional or 
unusual, with such related factors as marked interference 
with employment or repeated hospitalization, so as to 
invoke the procedures for assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

For the foregoing reasons, the Board concludes that the 
supports the assignment of initial 20 percent, but no 
higher evaluations, for residuals of frostbite of the 
right and left feet.  


ORDER

An earlier effective date of October 27, 1999, for a 60 
percent evaluation for the veteran's service-connected 
degenerative disk disease of the lumbar spine is granted, 
subject to the law and regulations governing the payment 
of monetary benefits.

An effective date earlier than January 10, 2000, for the 
grant of service connection for residuals of frostbite of 
the right and left feet is denied.

An effective date earlier than January 10, 2000, for the 
grant of service connection for post-traumatic headaches, 
as residuals of a concussion, is denied.

An evaluation in excess of 10 percent for headaches, as 
residuals of a concussion, is denied.

An initial 20 percent evaluation for residuals of 
frostbite of the right foot is granted, subject to the law 
and regulations governing the payment of monetary 
benefits.

An initial 20 percent evaluation for residuals of 
frostbite of the left foot is granted, subject to the law 
and regulations governing the payment of monetary 
benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

